Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Third Avenue Value Fund Third Avenue Small-Cap Value Fund Third Avenue Real Estate Value Fund Third Avenue International Value Fund Third Avenue Focused Credit Fund Supplement dated September 13, 2010 to Prospectus dated March 1, 2010 Effective September 13, 2010 , the following information supplements the Funds Prospectus dated March 1, 2010: Addition of Portfolio Managers to the Third Avenue Real Estate Value Fund and the Third Avenue Focused Credit Fund The following information supplements information on page 15 of the Prospectus under the heading Portfolio Manager. Jason Wolf has joined Michael Winer as Co-Portfolio Manager of the Third Avenue Real Estate Value Fund. He has worked closely with Michael Winer on the Fund since 2004. The following information supplements information on page 25 of the Prospectus under the heading Portfolio Manager. Thomas Lapointe has joined Jeff Gary as Co-Portfolio Manager of the Third Avenue Focused Credit Fund. He has worked closely with Jeff Gary on the Fund since inception. The following information supplements information on page 33 of the Prospectus under the heading Portfolio Managers. Jason Wolf Mr. Wolf is a senior member of Third Avenues investment team, focusing on global real estate. He has assisted Michael Winer on the Third Avenue Real Estate Value Fund since 2004, and is co-manager of certain other portfolios managed or sub-advised by Third Avenue. He joined Third Avenue in 2004. Mr. Wolf initiated Third Avenues investment research of foreign real estate securities, and has since led the firms real estate research efforts in Asia, Europe and other global markets. Among other investments, he is responsible for identifying and researching Third Avenue's Hong Kong real estate holdings, which comprise a material portion of the firm's investments. Previously, Mr. Wolf analyzed U.S. real estate equity securities for European Investors and U.S. debt securities with Moodys Investor Service.
